Citation Nr: 1107171	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-08 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to special monthly compensation based on the need 
for regular aid and attendance.

2.  Entitlement to effective date prior to April 4, 2006 for the 
grant of special monthly compensation for loss of use of the 
right hand and foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

 
 
INTRODUCTION

The Veteran served on active duty from April 1984 to December 
1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in February 2006, a statement of the 
case was issued in January 2007, and a substantive appeal was 
received in February 2007.  The Veteran requested a Board hearing 
in February 2007 but withdrew the request in November 2008.  

There had been an appeal commenced in February 2006 of a January 
2006 denial of specially adapted housing and of a determination 
denying entitlement to automobile and adaptive equipment.  
However, the RO granted both claims in January 2007.

The Board had remanded 13 unrelated issues to the RO in February 
2001 for further action.  However, in November 2003, the Veteran 
indicated that he would drop those issues if VA granted him a 
total disability rating for compensation based upon individual 
unemployability, which VA subsequently did in a November 2003 
rating decision.  Accordingly, those issues are no longer on 
appeal.  

In December 2010, the Veteran submitted documentary evidence 
directly to the Board along with a written waiver of preliminary 
RO review.

The issue of entitlement to special monthly compensation based on 
the need for regular aid and attendance is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Prior to April 6, 2006, the Veteran did not have loss of use of 
his right hand and right foot.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 4, 2006, for 
special monthly compensation for loss of use of the right hand 
and foot are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the appeal for an effective date prior to April 6, 2006 
for special monthly compensation for loss of use of the right 
hand and foot, the RO provided the Veteran pre-adjudication 
notice by a letter dated in October 2005.  The notice included 
the criteria for loss of use.  Notice regarding effective date 
was provided in November 2008, December 2009, and May 2010.  This 
was followed by process.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (notice followed by process cures a timing error).

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist a claimant under the VCAA.  VA 
afforded the Veteran an examination in October 2005; helped the 
Veteran obtain evidence; and afforded the Veteran the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Effective date

The Veteran appeals the RO's denial of an effective date prior to 
April 4, 2006 for special monthly compensation for loss of use of 
his right hand and foot.
 
Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.  Special monthly compensation will be 
granted when there is a service-connected loss of use of one hand 
and one foot.  38 C.F.R. § 4.71a, Diagnostic Code 5111.  Loss of 
use of a hand or foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below the 
elbow or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function of the hand or foot, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance and 
propulsion, etc., in the case of the foot, could be accomplished 
equally well by an amputation stump with prosthesis.  
38 C.F.R. § 4.63 (2010).  

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based upon an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The date of 
entitlement to an award of service connection will be the day 
following separation from active service or the date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i).

The general rule for claims for increase is that the award is 
effective the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(l).  An 
exception to that rule applies, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In such an instance, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. 
§ 3.400(o)(2) (2007); Harper v. Brown, 10 Vet. App. 125 (1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation or an increased 
rating has been disagreed with, it was possible for a Veteran to 
be awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  

In this case, service connection was granted for right ankle, 
wrist, and hand injuries in June 1999, with noncompensable 
ratings assigned.  The Veteran claimed loss of use of his right 
hand and right foot in July 2005.  A VA examination was conducted 
in October 2005.  At that time, examination showed that the 
Veteran could form a fist with his right hand and touch the tip 
of his thumb to the base and tip of each finger.  He could also 
abduct all fingers and was able to hold the handle of his crutch 
firmly.  He had right ankle dorsiflexion to 10 degrees, plantar 
flexion to 20 degrees, inversion to 10 degrees, and eversion to 
10 degrees.  He abducted 1 degree and adducted 10 degrees.  

In January 2006, the RO assigned a 20 percent rating for right 
ankle strain with traumatic arthritis from February 2004; and a 
10 percent rating for right wrist injury from February 2004.  

An April 4, 2006 VA medical record was later received.  It states 
that the Veteran had loss of use of his right hand and foot 
because no effective function remains other than that which would 
be equally well served by an amputation stump at the site of 
election below the elbow or knee, with use of a suitable 
prosthetic appliance.  Based on this report, the Veteran was 
granted special monthly compensation for loss of use of his right 
hand and foot, effective from April 4, 2006.  

Based on a review of the evidence of record, the Board concludes 
that special monthly compensation for loss of use of the right 
hand and foot is not warranted prior to April 4, 2006.  While the 
Veteran claimed loss of use prior to this time, loss of use was 
not present prior to April 4, 2006.  The October 2005 VA 
examination report clearly demonstrates that loss of use was not 
present, through the clinical findings reported.  This outweighs 
the Veteran's assertions that he had loss of use of his right 
hand and foot prior to April 4, 2006, as this evidence was in the 
form of clinical findings demonstrating that loss of use as 
defined by 38 C.F.R. § 4.63 was not present.  These were 
objective clinical findings made by a medical professional at the 
time of an examination, and so they are especially probative.  
The Veteran argues that a July 2004 VA examination report 
supports loss of use.  However, the Veteran would not let that 
examiner fully examine the Veteran at that time, and so that 
examination report does not contain probative evidence to support 
loss of use from then.  At that time, moreover, the Veteran had 
range of motion in his wrist and ankle, and the examiner reported 
that the Veteran had no overt muscle atrophy in his upper or 
lower extremities, and that the Veteran had significant 
functional overlay to his disabilities.  Moreover, shortly before 
that, in April 2004, examination revealed the Veteran to have a 
normal gait and a 100 percent range of motion of at least 3 
extremities.  The Veteran noted in February 2007 and again in 
November 2008 that that examiner indicated that the Veteran was 
totally unable to do any type of labor job due to disuse of his 
right sided joints and that he had functional impairment of 
joints.  He feels that it shows loss of use.  However, that does 
not demonstrate loss of use.  Total impairment to do labor jobs 
and loss of use are not exactly the same.  Loss of use under and 
as described by 38 C.F.R. § 4.63 is a greater degree of 
disability.  

There is a VA medical note, dated in September 2007, to the 
effect that the Veteran's loss of use of his right arm and foot 
should be started on July 27, 2004, and the Veteran has alluded 
to this in November 2008 in support of an earlier effective date.  
However, no findings supporting the September 2007 opinion were 
provided and the later dated October 2005 VA examination report 
contradicts such an effective date, through its findings.  So 
does the July 27, 2004 VA examination report, through its 
clinical findings.  Accordingly, the Board rejects the September 
2007 medical note as not being as probative.    

The Veteran has argued in February 2007 that the effective date 
should be February 3, 2004, which is the date he applied for and 
was awarded an increased rating for his right shoulder 
disability.  However, the May 2004 treatment record and the 
October 2005 VA examination report make it clear that loss of use 
of his right hand and foot had not been present during that time 
period.  The effective date is to be the later of the date of 
claim or the date entitlement arose.  38 C.F.R. § 3.400.  

In light of the above, an effective date prior to April 4, 2006 
for special monthly compensation for loss of use of the right 
hand and foot is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1991).




ORDER

An effective date prior to April 4, 2006, for special monthly 
compensation for loss of use of the right hand and foot is not 
warranted.  To this extent, the appeal is denied.


REMAND

Special Monthly Compensation

Service connection has already been established for numerous 
disabilities, a combined service-connected disability rating is 
in effect, and special monthly compensation has already been 
granted at different levels under 38 U.S.C.A. § 1114 (West 2002).  
In a December 2010 letter, the Veteran indicated that he is 
seeking special monthly compensation at the (r)1 rate. 

The Board notes that prior to the claims file being transferred 
to the Board in November 2010, VA's Director of the Compensation 
and Pension Service issued Fast Letter 10-44 (October 19, 2010) 
directing the mandatory usage by ROs of a new SMC Calculator.  
The SMC Calculator is designed to determine the appropriate SMC 
entitlement.  The Fast Letter provides that effective October 19, 
2010, all RO's are required to use the SMC Calculator and that 
the associated worksheet must be printed and filed in the claims 
folder.  As the actions directed by the Fast Letter do not appear 
to have been taken, the Board believes that the case must be 
returned to the RO to fully assist the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake a review of 
the Veteran's special monthly compensation 
awards and input all required information 
into the SMC Calculator pursuant to Fast 
Letter 10-44 (October 19, 2010) to 
determine the Veteran's appropriate SMC 
entitlement.  The associated worksheet 
should be printed and associated with the 
claims file. 

2.  After completion of the above, the RO 
should furnish the Veteran and his 
representative with a supplemental 
statement of the case clearly explaining 
the reasons for the RO's determination as 
to the appropriate SMC entitlement.  After 
affording a period for response, the case 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


